Citation Nr: 0633987	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-32 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include anxiety, depression and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
September 1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2003 decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied service connection for anxiety and 
depression.  

The Board notes that the RO issued an unappealed decision in 
February 2000 denying service connection for PTSD.  
Thereafter, in August 2004, the veteran submitted a claim 
seeking service connection for PTSD.  In April 2005 the RO 
issued a decision that implicitly determined the veteran had 
presented new and material evidence to reopen the claim; 
also, the RO denied service connection for PTSD on the 
merits.

A hearing was held at the RO in May 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

In testimony presented at the May 2005 personal hearing, the 
veteran effectively expressed his disagreement with the 
unfavorable merits-adjudication of his claim of service 
connection for PTSD.  As well, his representative indicated 
that the appeal seeking service connection for anxiety and 
depression should be expanded to include service connection 
for PTSD.  

In its remand order of May 2006, the Board concurred with the 
request to expand the issue of service connection for a 
psychiatric disability to include PTSD.  On remand, the RO 
again denied service connection for a psychiatric disorder, 
variously classified.  The case was later returned to the 
Board for continuation of appellate review.  

Unfortunately, the appeal must again be REMANDED to the RO, 
and this is being accomplished via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In testimony at his personal hearing, the veteran stated that 
he is receiving Social Security Administration (SSA) benefits 
in the form of SSDI.  VA's duty to assist includes obtaining 
pertinent records from SSA.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).

Additionally, in its May 2006 remand order, the Board 
directed the RO to issue a supplemental statement of the case 
(SSOC) that cites to 38 C.F.R. § 3.304(f).  The June 2006 
SSOC does not reference that regulation.  This must be done.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits and copies of all medical records 
upon which that decision was based.  Once 
obtained, these records should be 
associated with the other evidence in the 
claims folder.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate SSOC, that includes citation 
to 38 C.F.R. § 3.304(f).  The RO should 
give them time to respond before returning 
the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



